DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 29 Dec 2020.  Claims 1-11 are presented for examination.  Claims 9-10 are objected to.  Claims 1-11 are rejected.

Claim Objections
Claims 9-10 are objected to for having dependencies that cross other claims.  All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable.  
Appropriate correction is required.  See 37 C.F.R. 1.75(g).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffrey Kevin Jeansonne (hereinafter ‘Jeansonne’) US 20080270652.  

As to independent claim 1, Jeansonne teaches:
[a]n image forming apparatus comprising (para. [0004] “electronic device 10 may comprise any type of electronic device”)
a non-volatile memory storing start-up firmware 
a volatile memory (para. [0005] “memory 18 may comprise volatile memory, non-volatile memory and permanent storage”, emphasis added. ; Hence, memory 18 may include both non-volatile and volatile memory.) having a memory space commonly available for the start-up firmware and an operating system of the image forming apparatus (para. [0005] “Firmware 16 is configured to provide boot-up functionality for electronic device 10” and “memory 18 comprises an operating system (OS) 26 that may be loaded and/or otherwise executed by CPU 14”); and 
a control unit configured to copy, to the memory space, a setting value of a setting item for write-protecting the non-volatile memory, among setting items included in the start-up firmware (para. [0006] “memory registers 34 comprise at least an enable/disable register 36 and a locking state register 38. In FIG. 1, enable/disable register 36 comprises an enable/disable flag 40 stored in non-volatile memory”.  Setting a value in the memory registers requires writing/copying to the memory, which may be volatile memory.  As interpreted by claim 3 “setting the register comprises setting the register in volatile memory”. A reference is effective 
the operating system acquires and checks the setting value copied to the memory space (para. [0009] “BIOS 22 is … configured to, in response to detecting a disabled setting for component device[s] 20, indicate to OS 26 a disabled state on electronic device 10”. Thus, based on the status reporting received from BIOS 22, the OS 26 has acquired the setting value copied to the memory.).

As to dependent claim 2, Jeansonne teaches:
the setting item for write-protecting the non-volatile memory is a setting item that prohibits writing into all blocks of the non-volatile memory (para. [0005] “memory 18 may comprise volatile memory, non-volatile memory and permanent storage”, emphasis added. para. [0006] “if enable/disable flag 40 is set to "YES," the setting for device 20 comprises an enabled setting to enable use of device 20. Correspondingly, if enable/disable flag 40 is set to "NO," the setting for device 20 comprises a disabled setting to otherwise disable device 20 to prevent use thereof” and para. [0007] “locking state register 38 comprises a lock/unlock flag 42 stored in non-volatile memory … used to indicate whether the enable/disable register 36 is locked or unlocked … to write-protect registers 36 and 38 and/or otherwise prevent changes 

As to dependent claim 3, Jeansonne teaches:
a communication interface configured to communicate with an external apparatus, wherein the communication interface transmits the setting value copied to the memory space to the external apparatus in accordance with a request from the external apparatus (para. [0006] “component device(s) 20 comprises … one or more memory registers 34, and device port(s) 28 for facilitating communicative engagement with a device external to the particular component device 20”. Thus, the contents of memory registers 34 appear to be involved in communicating with an external apparatus.).

As to dependent claim 4, Jeansonne teaches:
the memory space is provided in a predetermined region of the non- volatile memory (para. [0005] “[m]emory 18 may comprise volatile memory, non-volatile memory and permanent storage” and Fig. 1).

As to dependent claim 5, Jeansonne teaches:
the start-up firmware is a BIOS (para. [0005] “Firmware 16 may comprise a basic input/output system (BIOS) 22”), and 
the setting value of the setting item for write-protecting the non-volatile memory is a setting value of the BIOS (para. [0005] “[e]mbodiments of system 12 enable a setting to be applied or set via firmware 16” and succinctly in claim 10 “the firmware is configured to read the flag and write-protect the memory register prior to booting an operating system”).

As to dependent claim 6, Jeansonne teaches:
when the image forming apparatus is started up, the control unit copies the setting value of the setting item for write-protecting the non-volatile memory to the memory space (para. [0008] “During booting of electronic device 10 … BIOS 22 determines whether enable/disable flag 40 is set to "YES," thereby indicating an enabled or disabled status setting for one or more component devices 20”).

As to dependent claim 7, Jeansonne teaches:
before starting up the operating system, the control unit copies the setting value of the setting item for write-protecting the non-volatile memory to the memory space (para. [0006] “memory registers 34 comprise at least an enable/disable register 36 and a locking state register 38. In FIG. 1, enable/disable register 36 comprises an enable/disable flag 40 stored in non-volatile memory” and succinctly in claim 10 “the firmware is configured to read the flag and write-protect the memory register prior to booting an operating system”).

As to independent claim 11, Jeansonne teaches:
11. A control method of an image forming apparatus including a non- volatile memory storing start-up firmware, and a volatile memory having a memory space commonly available for the start-up firmware and an operating system of the image forming apparatus (para. [0005] “memory 18 may comprise volatile memory, non-volatile memory and permanent storage”, emphasis added. ; Hence, memory 18 may include both non-volatile and volatile memory.) having a memory space commonly available for the start-up firmware and an operating system of the image forming apparatus (para. [0005] “Firmware 16 is configured to provide boot-up 
copying, to the memory space, a setting value of a setting item for write-protecting the non-volatile memory, among setting items included in the start-up firmware (para. [0006] “memory registers 34 comprise at least an enable/disable register 36 and a locking state register 38. In FIG. 1, enable/disable register 36 comprises an enable/disable flag 40 stored in non-volatile memory”.  Setting a value in the memory registers requires writing/copying to the memory, which may be volatile memory.  As interpreted by claim 3 “setting the register comprises setting the register in volatile memory”. A reference is effective for all it discloses. para. [0006] “memory registers 34 comprise at least an enable/disable register 36 and a locking state register 38” ; Thus, enable/disable register 36 and locking state register 38 are included with memory state register 34. ; para. [0008] “BIOS 22 issues a disable command to the particular component device 20 [e.g., setting a disable register in volatile memory], and a lock command to lock the state of registers 36 and 38 before BIOS 22 transfers control of electronic device 10 to OS 26.” As interpreted by claim 6, “locking the register comprises write-protecting the memory”. Thus, the setting values are for write protecting the memory which can include non-volatile memory.); and 
acquiring and checking, by the operating system, the setting value copied to the memory space (para. [0009] “BIOS 22 is … configured to, in response to detecting a disabled setting for component device[s] 20, indicate to OS 26 a disabled state on electronic device 10”. Thus, based on the status reporting received from BIOS 22, the OS 26 has acquired the setting value copied to the memory.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeansonne as applied to claims 1 and 3 above, and further in view of James McKenzie (hereinafter ‘McKenzie’) US 20110145916.  

As to dependent Claim 8, Jeansonne teaches the invention of claim 1.  It is noted that the acronym ACPI was not defined in the specification or claims, but it is understood to be well-known in the relevant art.  Jeansonne does not teach the memory space is an ACPI table.  However, McKenzie is cited to teach:
the memory space is an ACPI table (para. [0156] “[t]he firmware of the hardware device may retrieve the objects and methods associated with the interrupt from memory, such as an Advanced Configuration and Power Interface (ACPI) table”).
Jeansonne and McKenzie are both considered to be analogous to the claimed invention because they are in the same field of restricting access to computing devices and reasonably pertinent to the problem faced by the inventors in controlling access to memory devices and other components within such computing devices to restrict access to information (Jeansonne para. [0001] ; McKenzie para. [0003]).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeansonne to incorporate the teachings of 

As to dependent Claim 9, Jeansonne teaches the invention of claim 3.  The combination of Jeansonne and McKenzie is cited to teach:
the communication interface communicates with the external apparatus by serial transfer communication on an RS-232 standard cable (McKenzie para. [0065] “the computing device 100 may include a network interface 118 to interface to the network 104 through a variety of connections including … standard telephone lines, LAN or WAN links …, broadband connections …, wireless connections, or some combination of any or all of the above. Connections can be established using a variety of communication protocols (e.g., TCP/IP, …, RS232”).

As to dependent claim 10, Jeansonne teaches the invention of claim 3.  The combination of Jeansonne and McKenzie is cited to teach:
the communication interface communicates with the external apparatus by TCP/IP communication (McKenzie para. [0065] “the computing device 100 may include a network interface 118 to interface to the network 104 through a variety of connections including … standard telephone lines, LAN or WAN links …, broadband connections …, wireless connections, or some combination of any or all of the above. Connections can be established using a variety of communication protocols (e.g., TCP/IP, …, RS232”).

Conclusion
Other references deemed relevant to the pending application, are:
US 9075751 to Sakthikumar et al. which teaches secure data protection with improved read-only memory locking (e.g. write-protection) during system pre-booting.
US 20150235029 to Morishige et al. which teaches preventing computer malfunction by providing a write-lock to a memory that is storing firmware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD G COUSINS whose telephone number is 571-272-0486. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD G COUSINS/Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187